Citation Nr: 9901729	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-29 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post- 
traumatic stress disorder (PTSD) and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

The Board of Veterans' Appeals (Board) previously denied 
service connection for PTSD in November 1994, finding that 
the evidence of record did not reflect a clear diagnosis of 
the disorder.

This case comes to the Board on appeal from a July 1995 
rating decision of the Jackson, Mississippi, Department of 
Veterans Affairs (VA), Regional Office (RO), which 
essentially reopened, but denied, service connection for PTSD 
finding that although there was now a clear diagnosis of 
PTSD, the diagnosis was not supported by a specific in-
service traumatic stressor.  As the veteran submitted 
additional evidence without a waiver of consideration by the 
RO, and the RO failed to recognize that the claim had been 
the subject of a prior final denial, the Board, in January 
1998, remanded the case to the RO for initial adjudication of 
his claim on a new and material basis so as to prevent 
prejudice to the veteran.  See 38 C.F.R. §§ 19.37(b), 
20.1304(c) (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veterans claim was thereafter again denied by 
the RO, and it is again before the Board.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in a 
November 1994 decision that found that a clear diagnosis of 
PTSD was not shown by the medical record.

2.  The evidence added to the record subsequent to the 
November 1994 decision includes the following: VA and private 
treatment records, various lay statements, a newspaper 
clipping, a copy of his unit history, as well as the 
veterans own statements and testimony at a hearing on 
appeal.

3.  The veteran, as shown by recent VA examination and 
treatment records, now has a clear diagnosis of PTSD of in-
service inception.

4.  The service department has recently confirmed that the 
veterans artillery unit engaged in combat with the enemy and 
suffered causalities during his period of service in the 
Republic of Vietnam.

5.  Evidence submitted since the November 1994 Board decision 
, when viewed in the context of the entire record, bears 
directly and substantially upon the issue at hand as it not 
only supports the reopening of the veterans claim, but also 
the grant of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 1994 Board decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  Evidence submitted since the November 1994 decision 
denying entitlement to service connection for PTSD is new and 
material, and the veterans claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Where a veteran has 
served for 90 days or more during a period of war or 
peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).

As a preliminary matter, it is noted that the RO developed 
the issue as entitlement to service connection for PTSD.  
However, review of the file discloses that the Board denied 
an appeal for service connection in November 1994.  When a 
claim is disallowed by the Board, it may not thereafter be 
reopened and allowed, and no claim based upon the same 
factual basis shall be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  However, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1105 (1998).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that this is a jurisdictional matter.  That 
is, no matter how the RO developed the claim, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, whether the RO 
considered the issue or not, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

New and material evidence is evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).  Additionally, when determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Federal Circuit has also recently set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of new and material evidence.  In 
the case of Hodge v. West, 155 F.3rd 1356 (1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the United States Court of Veterans Appeals 
(Court) impermissibly ignored the definition of material 
evidence adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
so significant that it must be considered in order to 
fairly decide the merits of the claim.

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Courts instruction to the instant case, it is 
again noted that the veterans PTSD claim was last considered 
in the November 1994 Board decision.  Therefore, the Boards 
analysis of the evidence submitted for the purpose of 
reopening the veterans claim must include a review of all of 
the evidence submitted subsequent to the Boards November 
1994 decision.

The evidence of record at the time that the Board considered 
this issue, as indicated in the 1994 decision, will be 
briefly summarized below.  Service medical records are 
negative for any findings indicative of a psychiatric 
disorder, including PTSD.  Service personnel records show the 
veteran served in Vietnam from December 1966 to December 
1967.  His DD Form 214 shows that his primary military 
occupational specialty (MOS) was that of a Field Artillery 
Crewman.  He was awarded a National Defense Service Medal, 
Vietnam Service Medal with 2 Bronze Stars, Vietnam Campaign 
Medal with device 1960, Army Commendation Medal, 1 Overseas 
Bar and a Marksman (Rifle M-14) Badge.  He incurred no 
wounds.

On VA psychiatric examination in November 1991, the vetran 
reported having been in combat in an artillery unit during 
service.  He described recurrent memories and nightmares of 
the war.  The diagnosis was mild anxiety disorder not 
otherwise specified.  The examiner stated that the veteran 
did not satisfy the full criteria for a diagnosis of PTSD.  
In a December 1991 statement, the veteran indicated that he 
served in a combat zone, providing artillery support for the 
infantry, and was exposed to shelling.

Private clinical records dated in May and June 1992 show that 
on intake evaluation the veteran complained of social 
withdrawal, depression, flashbacks, and dreams of war.  The 
therapists impressions were PTSD, and a moderate single 
episode of major depression.  On a subsequent evaluation, it 
was noted that the intake evaluation seemed to indicate 
rather typical depression, and possibly PTSD associated with 
trauma in Vietnam.  

The veteran underwent a VA psychiatric examination in 
September 1992, at which time he reported nervousness, 
flashbacks, depression, sleep disturbance, inability to 
concentrate, and dreams about the war beginning five months 
earlier.  Psychiatric examination was accomplished, and on 
psychological examination and testing it was reported that 
the test results did not support a diagnosis of PTSD when 
compared to normative data for Vietnam veterans.  Thereafter, 
it was noted by the psychiatrist that the veteran's 
psychological testing was reviewed and the results were not 
consistent with PTSD and presented an invalid profile.  The 
diagnosis was anxiety disorder, not otherwise specified.  
PTSD was not diagnosed.

Evidence submitted since the November 1994 denial of service 
connection for PTSD included VA treatment records developed 
between April 1994 and January 1995.  It is noted that these 
records reflect, on occasion, diagnoses of PTSD.  
Significantly, a March 1994 VA hospital summary shows that 
the veteran was authorized for admission for treatment in a 
PTSD program.  The hospital report shows Axis I diagnoses of 
chronic, delayed PTSD and major depression in partial 
remission.  Private clinical records developed between 
September 1994 and February 1995 show that the veteran 
received psychiatric treatment.

The veteran and his spouse also testified at a personal 
hearing before the HO at the local VARO in January 1996.  The 
veteran stated that he was in an artillery unit which was 
always getting hit and overrun.  He reported current symptoms 
of nightmares, night sweats, flashbacks, as well as suicidal 
and homicidal ideations.  He further noted that he likes to 
be by himself and cannot tolerate being around people, 
especially children.  He also maintained that he suffers from 
survivors guilt.  In reference to his stressors, the veteran 
stated that he had recurrent nightmares about a soldier who 
was killed when his jeep hit a landmine in the Black Virgin 
Mountain; however, the veteran could not recall the soldiers 
name since he was not with his unit.  During the hearing 
course, the veteran also submitted copies of two lay 
statements regarding, in essence, his behavior before and 
after service.  The veterans friend and one of his relatives 
indicated that they knew him growing up, and that he had been 
a normal child with no problems.  However, when he returned 
home on leave, he stayed heavily intoxicated.  It was further 
noted that since being discharged, the veterans attitude 
changed and he cannot get along with people.

The veteran was thereafter afforded VA examination, to 
include a period of observation and evaluation, as well as 
psychological testing, in January and February of 1996.  The 
examiner, having review the veterans claims folder, prior 
hospital summaries and psychological testing, indicated that 
the veteran does meet the criteria for a diagnosis of delayed 
PTSD.

A submission was also made to the U.S. Army and Joint 
Services Environmental Support Group (ESG) (now known as The 
U.S. Armed Services Center for Research of Unit Records) in 
order to verify the veterans claimed in-service stressors.  
In a May 1996 report, the Director of ESG enclosed a copy of 
the 1967 unit history for the 8th Battalion, 6th Artillery, 
the veterans unit in Vietnam.  The report confirms that 
during July 1967, elements of the veterans unit were 
subjected to two enemy mortar attacks at Tan Uyen and Phu 
Loi, resulting in seven soldiers being wounded in action and 
equipment damage.  Documents also confirm that the veterans 
unit supported the 3rd Brigade in an assault on the Iron 
Triangle and participated in Operation Junction City, which 
resulted in 8 soldiers being killed and 73 being wounded in 
action in the 8th Battalion, 6th Artillery.

A July 1996 statement of S. M. Allen, M.D., noted that the 
veteran is totally and permanently disabled due to his PTSD 
directly due to combat activity in Vietnam.  

VA outpatient treatment records developed between 1991 and 
1998 show treatment on occasion for PTSD.  A summary of day 
hospital treatment in September and October 1997 reflects a 
diagnosis of PTSD.

In June 1998, the veteran submitted a copy of a newspaper 
clipping (undated and source unknown), which indicated that 
he had returned to the 1st Infantry Division base camp near 
Phu Loi, Vietnam from Operation Junction City, the 
largest military operation to date in Vietnam.  During the 
operation, large enemy encampments along the Cambodian border 
were found and controlled.  These were considered to be 
national Viet Cong political and military headquarters.  [The 
veteran] is a cannoneer in Battery C, 8th Battalion of the 
divisions 6th Artillery.

Upon review of the evidence of record and consistent with the 
Federal Circuits instructions in Hodge, the Board finds that 
the veteran has submitted new and material evidence such as 
to reopen his claim for service connection for PTSD.  The 
veterans claim for service connection was previously denied 
because the evidence of record at that time did not contain a 
clear diagnosis of PTSD.  Consequently, it is manifest that 
the new clinical records showing diagnoses of chronic PTSD, 
which are now of record, bear directly and substantially upon 
the instant matter and are so significant that they must be 
considered in order to fairly decide the merits of this 
claim.  Therefore, the Board finds that new and material 
evidence has been submitted with regard to the veterans 
claim for service connection for PTSD, and the claim is 
hereby reopened.

Having reopened the claim for service connection for PTSD, a 
de novo review of all the evidence, both old and new, for 
purposes of determining whether the veteran is, in fact, 
entitled to service connection is indicated.  In this regard, 
the Board notes that the veteran will not be prejudiced by 
initial consideration of this issue by the Board as, for the 
reasons set forth below, his claim is granted.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In a recent decision, the Court discussed the three elements 
needed to establish service connection for PTSD: (1) A 
current, clear medical diagnosis of PTSD, presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor; (2) credible supporting 
evidence that the claimed in-service stressor occurred and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  As to the first and 
third elements of Cohen, the Board observes that VA and 
private clinical records submitted after the November 1994, 
consistently show a diagnosis of PTSD.  Because specific 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a PTSD diagnosis are 
not contained in § 3.304(f), a clear diagnosis of PTSD by a 
mental health professional must be presumed (unless 
evidence shows to the contrary) to have been made in 
accordance with the applicable DSM criteria.  Cohen at 139.

As to the second Cohen element, it is observed that the RO 
has confirmed and continued the denial of the veterans claim 
on the basis that the evidence is insufficient to corroborate 
his history of stressful events.  Notwithstanding, the Board 
finds that the unit history obtained from ESG, reflecting 
that his artillery unit not only engaged in combat with the 
enemy but incurred causalities as a direct result thereof, 
when viewed in conjunction with his several statements and 
testimony made under penalty of perjury, supports such a 
finding.  

In view of the foregoing, the Board concludes that the 
elements needed to establish service connection for PTSD, as 
set forth in Cohen, are met.  Therefore, according 
reasonable doubt in favor of the veteran, service connection 
for PTSD is granted.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).


ORDER

The claim is reopened, and service connection for PTSD is 
granted


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
